EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 17 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program product for predicting a next token in a text sequence, comprising determining using a class conditional language model and a positive control code a first class conditional probability for each token candidate in a plurality of token candidates, determining using a class conditional language model and a negative control code a second class conditional probability for the each token candidate in the plurality of token candidates, determining for each token candidate a logarithmic probability difference between the first class conditional probability and the second class conditional probability, determining using an unconditional language model unconditional probability for each token candidate in the plurality of token candidates, determining for each token candidate a combined probability by combining the logarithmic probability difference and the unconditional probability, and selecting the next token in the sequence based on the conditional probability.
Keshar et al. (“CTRL: A Conditional Transformer Language Model for Controllable Generation”) appears to be the closest prior art of record, disclosing conditional language models with control codes.  Similarly, Duthathri et al. (“Plug and Play Language Models: A Simple Approach to Controlled Text Generation”) includes supplementary information directed to conditional language models with control codes.  Generally, it is known in the prior art to provide conditional language models, which relate to a particular style or feature of text as described in the Specification, and unconditional language models, which would appear to represent a language model of general applicability.  Still, Keshar et al. and Duthathri et al. at least do not disclose or reasonably suggest using a negative control code and determining a logarithmic probability difference between probabilities from a first conditional language model and a second conditional language model.
Krause et al. (“GEDI: Generative Discriminative Guided Sequence Generation”) discloses the invention, but is not prior. 
The Specification, ¶[0004] - ¶[0005], states an objective of resolving a problem where a language model that is trained on one class may struggle to achieve high fidelity in text prediction for another class.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 13, 2022